UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7154


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

HYSEN SHERIFI,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. W. Earl Britt, Senior District Judge. (7:12-cr-00020-BR-1; 7:18-cv-00191-
BR)


Submitted: January 28, 2020                                  Decided: February 19, 2020


Before MOTZ, KEENAN, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hysen Sherifi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hysen Sherifi seeks to appeal the district court’s order dismissing as untimely his

28 U.S.C. § 2255 (2018) motion. See Whiteside v. United States, 775 F.3d 180, 182-83

(4th Cir. 2014) (en banc) (explaining that § 2255 motions are subject to one-year statute of

limitations, running from latest of four commencement dates enumerated in 28 U.S.C.

§ 2255(f)). The order is not appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(B) (2018). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2018). When, as here, the district court denies relief on procedural grounds,

the prisoner must demonstrate both that the dispositive procedural ruling is debatable and

that the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Sherifi has not made

the requisite showing.     Accordingly, we deny Sherifi’s motion for a certificate of

appealability and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                DISMISSED




                                              2